Case 2:20-cv-11659-GAD-DRG ECF No. 32, PageID.321 Filed 06/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN

 TWIN FLAMES UNIVERSE.COM INC., a
 Michigan corporation; MIND ALIGNMENT
 PROCESS INC., a Michigan corporation;                  Case No.: 2:20-cv-11659-GAD-DRG
 JEFFREY AYAN, an individual resident of
 Michigan; and SHALEIA AYAN, an individual
 resident of Michigan,                                  STIPULATION OF VOLUNTARY
                                                        DISMISSAL as to Adam Katsale
                Plaintiffs,

        vs.

 LISA ELLE GIACOMINI, et al.,

                Defendants.



       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs and

Defendant Adam Katsale, hereby stipulate and agree, through undersigned counsel, that this

action against Defendant and all claims and counterclaims that were brought or could have been

brought in the above-captioned action are voluntarily dismissed with prejudice. The parties shall

bear and be solely responsible for their own respective attorneys’ fees and costs.

      Dated: June 15
                  __, 2021


 _______________________________                  _______________________________
 MATTHEW KERRY (P81793)                           Adam Katsale
 214 S Main St. Suite 200
 Ann Arbor, MI 48104                              8 Hemlock Lane
 Tel: (734) 263-1193                              Roslyn Heights, NY 11577
 Fax: (734) 661-0765                              Telephone: 917-734-0245
 Email: matt@kerrylawpllc.com                     Email: ascensionexpress1111@gmail.com


 Attorneys for Plaintiffs                         Defendant Pro Se
